PER CURIAM.
The plaintiff, Kris Edward Helton, appeals the trial court’s sua sponte dismissal of Count I of his complaint for failure to attach a copy of the contract upon which he is suing. The defendant claims, and we agree, that the existence of the alleged contract is a matter to be proved at trial, and that Helton should be permitted to attempt to prove his case. See Amiker v. Mid-Century Ins. Co., 398 So.2d 974, 975-76 (Fla. 1st DCA 1981). Finding no merit *1153to Helton’s other claims,1 we reverse the dismissal of Count I and remand for the trial court to reinstate the claim.

. See Costa Bella Dev. Corp. v. Costa Dev. Corp., 445 So.2d 1090 (Fla. 3d DCA 1984)(striking of pleadings is not favored and all doubts should be resolved in favor of the pleadings).